DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants argument that the cited references do not teach the newly added limitation of “the display apparatus is configured to display information indicating that the power conversion apparatus is running under control of the business operator when the transmission source is the business operator”:  As stated in the interview the examiner agrees that this feature is not taught in the cited references.  The examiner identified in the interview Borman et al PN 6,708,195 that teaches a database where a caller is notified if a higher priority caller has set a lock on a data structure which makes obvious the newly cited limitation.  The examiner is also now citing Wang et al PN 6,783,367 that teaches “For example, if a higher priority user needs to access a lab (e.g., 206 or 208) and it conflicts with a lower priority user's time slot, the lab priority system operating on web server 202 can bump the lower priority user out of that scheduled time slot.  If this occurs before the scheduled time slot, web server 202 may transmit a message (e.g., via e-mail) to the lower priority user notifying him or her of the situation thereby enabling the user to reschedule access to the lab” Column 8 lines 17-40.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display information indicating that the apparatus is running under control of the higher priority 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inakagata PN 2012/0205985 in view of Lamenza et al PN 2015/0061404, Oguchi PN 2002/0126667 and Wang et al 6,783,367 and what is well known in the art as evidenced by any of (Chen et al PN 9,800,514, Aduelsaad et al PN 10.277,521, Gaither et al PN 6,195,650, Bobde et al PN 2003/0217098, Stanley et al PN 2006/0282878, Liu PN 2007/0192431, Yang et al PN 2009/0185040, Toyetal PN 2013/0260730, Takigawa PN 2014/0189170, Roth et al PN 9,288,208).
In regards to claim 1: Inakagata teaches a management system comprising: a power conversion apparatus (110 including AD/DC converter 113, Converter for battery 112, Converter for solar cells 111) configured to convert (111, 112, 113), at least one of output power (AC from AC distribution board or DC from solar cells or from battery) from a distributed power source (104, 111, 102) and input power (DC power) into the distributed power source (into 102 and/or 106), into AC power (106) or DC power (107); a communication apparatus (the item in 114 that sends and receives information) connected to the power conversion apparatus; a display apparatus (115) configured to display a state of the power conversion apparatus (Para [0085] 
In regards to claim 2: Lamenza et al teaches the power control messages are sent to control the power transfer. Inakagata controls the power conversion.
In regards to claim 4: Oguchi teaches displaying information specifying the transmission source.
In regards to claim 5: Lamenza teaches suspending/blocking/ignoring requests of lower priority users.
In regards to claims 6, 13: Inakagata teaches displaying status. Oguchi teaches displaying information specific to a user such as their VPN number. Lamenza teaches suspending requests. It would have been obvious to display that a request is suspended/blocked/ignored. Because this would have provided information for analysis.
In regards to claim 7: Inakagata teaches remote manipulation/control such as a personal computer in a house (Para [0086]). Inakagata teaches control information is displayed in the manipulation unit Para [0085] “Further, a manipulation unit 300 is provided through which an operating status, an abnormal state, measurement items, a timer and the like, are set and an abnormal history is displayed”.
In regard to claim 8: Official notice is taken that personal computers commonly have displays. Inakagata teaches control information is displayed in the manipulation unit.
In regards to claim 9: a personal computer is a user terminal.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639.  The examiner can normally be reached on M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul R. MYERS/            Primary Examiner, Art Unit 2185